18‐1020 
Dotson v. City of Syracuse, et al. 
 
                        UNITED STATES COURT OF APPEALS 
                                FOR THE SECOND CIRCUIT 
                                                 
                                     SUMMARY ORDER  
 
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT. 
CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS 
PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE 
PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE  32.1.1.  WHEN  CITING  A 
SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE 
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY 
ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT  REPRESENTED  BY 
COUNSEL.
 
       At a stated term of the United States Court of Appeals for the Second Circuit, held 
at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New 
York, on the 27th day of February, two thousand and nineteen. 
                                       
Present:       
              GUIDO CALABRESI, 
              JOSÉ A. CABRANES, 
              RICHARD C. WESLEY, 
                              Circuit Judges. 
______________________ 
 
SONIA DOTSON,  
 
                              Plaintiff‐Appellant, 
 
              v.                                       18‐1020 
 
CITY  OF  SYRACUSE,  GARY MIGUEL, in his 
individual capacity as former Chief of Police of 
the City of Syracuse, MICHAEL HEENAN, in 
his individual capacity as former First Deputy 
Chief of Police of the City of Syracuse, DAVID 
BARRETTE,  in  his  individual  and  official 
capacity as First Deputy Chief of Police of the 
City  of  Syracuse,  JUDY  CULETON,  in  her 
individual  and  official  capacity  as  the 
Commanding Officer of the Human Resources 
Division  of  the  City  of  Syracuse  Police 
Department,  JOSEPH  SWEENY,  in  his 
individual  and  official  capacity  as  a  Captain 
with  the  City  of  Syracuse  Police  Department, 
NICHOLAS KLEIST, JR., in his individual and 
official capacity as a  Lieutenant with the  City 
of Syracuse Police Department, JOHN DOE(S), 
and/or  JANE  DOE(S),  in  their  individual  and 
official capacities, RICHARD TRUDELL, in his 
individual  and  official  capacity  as  a  Captain 
with the City of Syracuse Police Department, 
 
                               Defendants‐Appellees. 
______________________  
 
For Plaintiff‐Appellant:               A.J. BOSMAN, Bosman Law Firm, L.L.C., Rome, NY. 
 
For Defendants‐Appellees:              KRISTEN E. SMITH, Corporation Counsel, City of 
                                       Syracuse, Syracuse, NY (Mary L. D’Agostino, 
                                       Assistant Corporation Counsel, on the brief).   
 
        Appeal from the United States District Court for the Northern District of New York 

(Mordue, J.)

      UPON  DUE  CONSIDERATION,  IT  IS  HEREBY  ORDERED,  ADJUDGED, 

AND DECREED that the judgment is REVERSED and the matter is REMANDED FOR 

TRIAL. 

      Plaintiff‐Appellant  Sonia  Dotson  appeals  from  the  district  court’s  grant  of 

summary  judgment  to  the  City  of  Syracuse  and  members  of  its  police  department 


                                            2 
(collectively, “Defendants”) on Dotson’s claim of sex discrimination under Title VII of the 

Civil Rights Act of 1964, 42 U.S.C. § 2000e–2, and related provisions of state and federal 

law.  

         We assume the parties’ familiarity with the matter but briefly review the facts as 

relevant to our decision. In 2008, Dotson, a Community Service Officer (“CSO”) for the 

Syracuse  Police  Department  (“SPD”),  approached  her  direct  supervisor,  Sergeant 

Naylor,1  to  discuss  the  ongoing  parking  shortage  around  the  Syracuse  Public  Safety 

Building.  When  Naylor  asked  to  end  the  conversation,  Dotson  pressed  the  issue  and 

informed  Naylor  she  would  have  to  arrive  late  and  leave  early  to  compensate  for  the 

longer  walk  to  her  vehicle.  Sergeant  Kleist,  sitting  nearby,  intervened  and  asked  that 

Dotson return to her desk. When Dotson persisted, explaining that she was speaking with 

Naylor rather than Kleist, Kleist again asked that she return to her desk. Dotson complied. 

Though some details of the interaction, such as whether Dotson and/or Kleist raised their 

voices, are disputed, all parties agree that the interaction lasted less than five minutes. 

         Kleist,  Naylor,  Dotson,  and  two  police  officers  who  observed  the  interaction 

subsequently  wrote  interdepartmental  memos  describing  the  incident.  Kleist  then 

discussed the incident with his supervisor, Lieutenant Sweeny, and the two agreed that 

Kleist would prepare a disciplinary report charging Dotson with insubordination. After 



1 Sergeant Naylor is not a defendant in this action. All other police officers involved in the incident 
are named defendants. 

                                                   3 
reviewing the report, Sweeny recommended that Dotson’s employment be terminated. 

Bureau  Chief  Barrette,  First  Deputy  Chief  Heenan,  and  Chief  of  Police  Miguel  later 

reviewed the interdepartmental memos and agreed with the charge of insubordination; 

however, they reduced the punishment to five days’ suspension without pay. A year and 

a half later, an independent arbitrator overturned the suspension and ordered that the 

SPD reimburse Dotson for lost pay. 

       Our  review,  like  the  district  court’s,  is  limited  to  the  issue  whether  Dotson  put 

forward sufficient evidence that her five‐day suspension was motivated in part by sex 

discrimination. See Walsh v. N.Y.C. Hous. Auth., 828 F.3d 70, 76 (2d Cir. 2016). “We review 

a district court’s grant of summary judgment de novo, construing the evidence in the light 

most  favorable  to  the  non‐moving  party  and  drawing  all  reasonable  inferences  in  its 

favor.” Allianz Ins. Co. v. Lerner, 416 F.3d 109, 113 (2d Cir. 2005). “This Court has long 

recognized the need for caution about granting summary judgment to an employer in a 

discrimination  case  where,  as  here,  the  merits  turn  on  a  dispute  as  to  the  employer’s 

intent.” Walsh, 828 F.3d at 74 (quotation marks and citation omitted). 

       Courts analyze claims of disparate treatment on the basis of sex under the burden‐

shifting framework established in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). 

First,  the  plaintiff must  establish a  prima facie case by demonstrating  that:  “(1)  she  is  a 

member of a protected class; (2) her job performance was satisfactory; (3) she suffered 

adverse employment action; and (4) the action occurred under conditions giving rise to 


                                                 4 
an inference of discrimination.” Demoret v. Zegarelli, 451 F.3d 140, 151 (2d Cir. 2006) (citing 

McDonnell Douglas, 411 U.S. at 802). Second, if the plaintiff makes a prima facie case, the 

burden  shifts  to  the  defendant  employer  “to  provide  a  legitimate,  non‐discriminatory 

reason for the action.” Id. Third, if the employer makes such a showing, the burden shifts 

back to the plaintiff to prove discrimination. Id. As we have explained, “[a]n employee 

may  satisfy  this  ultimate  burden  either  directly  by  persuading  the  court  that  a 

discriminatory reason more likely motivated the employer or indirectly by showing that 

the employer’s proffered explanation is unworthy of credence.” Meiri v. Dacon, 759 F.2d 

989, 997 (2d Cir. 1985) (quotation marks and citation omitted). A plaintiff need not prove 

that  the  employer’s  explanation  is  false  to  prevail;  “plaintiff  sustains  his  burden  if  he 

proves  that  an  adverse  employment  decision  was  motivated  by  discrimination, 

regardless  of  whether  he  is  able  to  additionally  show  that  the  employer’s  asserted 

justification for the decision was ‘pretextual.’” Henry v. Wyeth Pharmaceuticals, Inc., 616 

F.3d 134, 156 n. 5 (2d Cir. 2010). “A plaintiff’s evidence at the third step of the McDonnell 

Douglas analysis must be viewed as a whole rather than in a piecemeal fashion.” Walsh, 

828 F.3d at 76. 

       Unlike  in  Title  VII  retaliation  claims,  “[a]n  employee  who  alleges  status‐based 

discrimination  under  Title  VII  need  not  show  that  the  causal  link  between  injury  and 

wrong is so close that the injury would not have occurred but for the act.” Univ. of Texas 

Sw. Med. Ctr. v. Nassar, 570 U.S. 338, 343 (2013). “So‐called but‐for causation is not the 


                                                  5 
test. It suffices instead to show that the motive to discriminate was one of the employer’s 

motives, even if the employer also had other, lawful motives that were causative in the 

employer’s decision.” Id. (emphasis added).  

           This appeal asks whether the district court erroneously found that Dotson failed 

to meet her burden under McDonnell Douglas’s third step. We hold on three grounds that 

it did. 

           First, the Defendants’ disparate treatment of similarly situated employees suggests 

that the decision to label Dotson’s behavior as “insubordinate” was motivated, at least in 

part,  by  discriminatory  intent  on  the  part  of  Kleist  and  Sweeny.  “When  considering 

whether  a  plaintiff  has  raised  an  inference  of  discrimination  by  showing  that  she  was 

subjected to disparate treatment, . . . the plaintiff must show she was similarly situated in 

all material respects to the individuals with whom she seeks to compare herself.” Graham 

v. Long Island R.R., 230 F.3d 34, 39 (2d Cir. 2000) (quotation marks and citation omitted). 

Whether two employees are “similarly situated in all material respects” is determined 

“based on (1) whether they were subject to the same workplace standards and (2) whether 

the conduct for which [they were] discipline[d] was of comparable seriousness.” Id. at 40. 

“Whether two employees are similarly situated ordinarily presents a question of fact for the 

jury.” Id. at 39 (emphasis added). 




                                                6 
           In January 2010, a male police officer, “PO 1,” was punished for violating the SPD’s 

“Courtesy”  rule  after  he  “disobey[ed]  a  direct  order.”2  Dotson  App.  183,  186  (emphasis 

added). According to an interdepartmental memo, PO 1 complained to Sweeny about a 

colleague  making  personal  calls  and  listening  to  loud  music  during  the  workday. 

Although Sweeny directed PO 1 not to address the matter himself, PO 1 disobeyed the 

order by “verbally confront[ing]” the colleague with “a loud, rude and aggressive tone 

to his voice.” Id. at 183. Sweeny recommended, and PO 1 received, a written reprimand 

and loss of one furlough day—far less than the termination Sweeny recommended for 

Dotson. 

           The district court concluded that the punishment PO 1 received was less severe 

because  his  violation  was  less  severe.3  But  the  different  labels  given  to  the  two 

infractions—insubordination versus discourteousness—obscure their similar underlying 




 The SPD Rules of Conduct section 1.16(B)(1)(b) requires that “[e]mployees . . . not use harsh, 
2

profane, insolent, or intentionally insulting language.” Syracuse App. 210. 
3    The court also noted that  
           in his Inter‐Office Memo regarding the incident, defendant Sweeny commented that [PO 
           1] had disobeyed a direct order by speaking with [the colleague]. However, the court finds 
           that  a  reasonable  jury  could  not  conclude  that  this  behavior  was  comparable  to  the 
           behavior that led to [Dotson’s] . . . suspension[] where she spoke to supervisory officials 
           in a rude and confrontational way. 
Dotson App. 378. The court thereby impermissibly drew inferences against Dotson, who alleges 
that she neither used profanity nor yelled during her interaction with Naylor and Kleist. These 
factual  allegations  leave  an  open  question  as  to  whether  she  was  sufficiently  “rude  and 
confrontational” to render her behavior incomparable to that of PO 1. 

                                                      7 
facts. In both instances Sweeny issued a directive to a subordinate,4 and in both instances 

the  subordinate  allegedly  failed  to  follow  that  directive.  A  reasonable  juror  could 

conclude that Dotson and PO 1 engaged in similar behavior and that Sweeny treated PO 

1’s infraction as less serious than Dotson’s. 

        The Defendants further argue that CSOs such as Dotson are not similarly situated 

to  police  officers  such  as  PO  1  because  the  two  groups  are  not  subject  to  the  same 

workplace standards. While it is true that different labor agreements govern CSOs and 

police  officers,  both  groups  are  governed  by  the  Rules  of  Conduct  –  Professional 

Standards of Conduct & Ethics. It was under those Rules of Conduct that both Dotson 

and PO 1 were disciplined. And while the SPD’s Human Resources Division is generally 

responsible for disciplining CSOs, whereas the Internal Affairs Division disciplines police 

officers, neither division spearheaded the disciplinary actions at issue here. Instead it was 

Sweeny  who  selected  the  different  subsections  of  the  Rules  of  Conduct  under  which 

Dotson  and  PO  1  were  disciplined.5  This  evidence  creates  a  triable  issue  of  fact  as  to 

whether Dotson’s discipline, which stemmed from an unusually (and suspiciously) harsh 

recommendation by Sweeny, was motivated in part by discrimination against women. 




4  Cf.  Shumway  v.  United  Parcel  Serv.,  Inc.,  118  F.3d  60,  64  (2d  Cir.  1997)  (holding  that  alleged 
comparators were not similarly situated in part because they had different supervisors). 
5 Moreover, both Dotson’s and comparator POs’ disciplinary reports reflect the same procedural 
approach. A supervising police officer drafts the initial report, and the report is reviewed up the 
chain of command, ending with the approval of the Chief of Police. 

                                                       8 
       Second,  the  district  court  erred  in  concluding  that  the  severity  of  Dotson’s 

discipline did not provide evidence of discrimination. Heenan testified that “[o]ur policy 

for insubordination from the time I’ve been in the Chief’s office was a five‐day suspension 

without  pay.”  Dotson  App.  352.  And  yet,  Sweeny  recommended  terminating  Dotson’s 

employment.  Sweeny  even  testified  that  he  considered  his  recommendation  to  be 

“extreme” (though not “extraordinary”) under the circumstances. Dotson App. 345. 

       Additionally, although Dotson was ultimately suspended the five days without 

pay that Heenan testified was the SPD’s “policy,” other male employees received shorter 

suspensions for arguably similar behavior. For example, another male police officer, “PO 

2,” lost only three days’ furlough for violating the SPD’s “Obedience to Orders” rule.6 As 

with  PO  1,  a  review  of  the  underlying  facts  suggests  that  different  labels  may  mask 

similar behavior. According to the discipline report, PO 2 “attempt[ed] to influence the 

course of an investigation by an outside agency after having been ordered by a superior officer 

to have no involvement with said investigation.” Dotson App. 204 (emphasis added). The 

district court concluded that Dotson and PO 2 were not similarly situated because “[PO 

2’s] discipline did not relate to his behavior and attitude towards a supervisory official.” 

Dotson App. 378. 




6 The record does not include SPD Rules of Conduct section 1.13(C)(1), the “Obedience to Orders” 
rule under which PO 2 was disciplined. See Syracuse App. 197–98 (omitting page 3 of the SPD 
Rules of Conduct). 

                                                9 
        This holding overstates this Court’s similarity requirements. “[T]he standard for 

comparing  conduct  requires  a  reasonably  close  resemblance  of  the  facts  and 

circumstances of plaintiff’s and comparator’s cases, rather than a showing that both cases 

are identical.” Graham, 230 F.3d at 40. A reasonable juror could conclude that the material 

similarity between Dotson’s and PO 2’s behavior is defiance of a supervisor’s direct order, 

and  that  their  behavior  therefore  warranted  similar  sanctions—attitudinal  differences 

notwithstanding. 

        Similarly,  a  third  male  police  officer,  “PO  3,”  lost  only  two  days’  furlough  for 

violating the SPD’s “Cooperation, Coordination, and Courtesy” rule.7 According to the 

discipline report, PO 3 was “not courteous and respectful” while “being counseled for 

his  handling  of  a  call  by  a  supervisor.”  Dotson  App.  207.  Additional  documentation 

explains  that  PO  3  “was  insubordinate  when  he  used  disrespectful  and  defiant  language 

toward a supervisor when  being verbally  counseled regarding  his handling of a  call.” 

Dotson App. 208 (emphasis added). The district court concluded that Dotson and PO 3 

were not similarly situated because of Dotson’s “behavior in initiating confrontations and 

arguing  with  supervisory  officers.”  Dotson  App.  378  (emphasis  added).  As  above,  we 

find  their  conduct  was  similar  enough  that  the  court  should  have  allowed  a  jury  to 

consider whether Defendants acted with discriminatory intent in disciplining Dotson. 



7  The  SPD  Rules  of  Conduct  section  1.14  (G)(2)  requires  that  “[e]mployees  .  .  .  be  courteous, 
respectful and professional at all times.” Syracuse App. 197.  

                                                     10 
       Finally,  the  district  court  erred  in  concluding  that  certain  Defendants’  sexist 

remarks did not create a triable issue as to whether the Defendants discriminated against 

Dotson.  Although  “[disparaging]  comments,  without  more,  cannot  get  a  discrimination 

suit to a jury[,] . . . [w]hen . . . other indicia of discrimination are properly presented, the 

remarks can no longer be deemed ‘stray,’ and the jury has a right to conclude that they 

bear a more ominous significance.” Danzer v. Norden Systems, Inc., 151 F.3d 50, 56 (2d Cir. 

1998)  (emphasis  in  original).  When  viewed  in  the  above‐described  context  of  the 

Defendants’ insubordination charge and disciplinary decision, the sexist remarks could 

support a finding of discrimination, even if standing alone they might not. 

       According  to  an  interdepartmental  memo,  in  2004  Sweeny  objected  to  female 

police officers working together in the same car. The memo quoted him as saying: “The 

broads can’t work together. They’ll just be calling for back up all the time and [there won’t 

be]  cars  covering  the  other  territories.”  Dotson  App.  181.  It  also  stated  that  Sweeny 

continued to separate female police officers until a superior told him not to make any 

changes  to  the  officer  schedules  unless  absolutely  necessary.  And  in  2012,  “[w]hile  on 

duty and in the presence of numerous officers attending a roll call, . . . [Sweeny] verbally 

harassed a subordinate black female police officer with the demeaning comment ‘she’s 

angry. Come here you angry black woman.’” Id. at 192. 

       Additionally,  according  to  an  interdepartmental  memo  from  2010,  Kleist  also 

made negative comments about women. The memo stated that, in discussing an open 


                                               11 
position, “Kleist . . . told [a police captain] to not hire any more females as they are the 

ones he’s having problems with. . . . [H]e indicated that he thought another female would 

just  add  to  the  problems  he’s  having  with  the  female  parking  checkers  and  that  they 

would teach the new one how to avoid work.” Dotson App. 176. 

       The  district  court  labeled  this  behavior  as  “stray  sexist  remarks”  and  explained 

that, “[a]t most, [Dotson’s] evidence shows that Defendants Sweeny and Kleist harbored 

a general bias against women, but not that this attitude affected the decision to discipline 

her for insubordination.” Id. at 414. This conclusion is not supported by the timing of the 

conduct. Kleist’s sexist remarks occurred after Dotson’s suspension. In light of the larger 

context,  a  reasonable  juror  could  infer  that  when  he  reported  a  female  employee  for 

insubordination following a short disagreement over parking, Kleist harbored the same 

views that he expressed explicitly just two years later. Moreover, Sweeny’s remarks came 

both before and after Dotson’s suspension, and the 2012 comment evinces precisely the 

sort  of  bias  that  is  allegedly  at  issue  here:  disproportionate  intolerance  for  (perceived) 

anger  and  disrespect from a female subordinate. Again,  a reasonable juror could  infer 

that  Sweeny’s  views  influenced  his  treatment  of  Dotson,  particularly  in  light  of  the 

differences in how Sweeny treated arguably similarly‐situated male employees. 

       In short, the Defendants’ sexist comments and behavior, when viewed alongside 

Dotson’s  other  evidence  of  discrimination,  create  a  triable  issue  of  fact  as  to  whether 

Dotson’s suspension was motivated in part by sex discrimination. 


                                                 12 
      We have considered the Defendants’ remaining arguments and find them to be 

without  merit.  Accordingly,  we  REVERSE  the  judgment  of  the  district  court  and 

REMAND FOR TRIAL. 

                     
                                        FOR THE COURT: 
                                        Catherine O’Hagan Wolfe, Clerk 




                                           13